Exhibit 10_9

NEXTEST SYSTEMS CORPORATION

2006 Equity Incentive Plan

Restricted Stock Unit Award Agreement

Dated [insert grant date]

Pursuant to the terms of the 2006 Equity Incentive Plan (the “Plan”) Nextest
Systems Corporation, a Delaware corporation (the “Company”), hereby awards
Restricted Stock Units to the Plan participant (the “Participant”) on the terms
and conditions as set forth in this Restricted Stock Unit Award Agreement (the
“Agreement”) and the Plan. Capitalized terms used but not defined in this
Agreement shall have the meaning specified in the Plan.

NOW, THEREFORE, it is hereby agreed as follows:

1. Award of Restricted Stock Units. Subject to the terms and conditions of this
Agreement and the Plan (the terms of which are incorporated herein by reference)
and effective as of the date set forth above, the Company hereby grants to the
Participant                                          (                    )
Restricted Stock Units. The Restricted Stock Units represent an unfunded,
unsecured promise by the Company to deliver Shares of Company common stock (the
“Company Stock”).

2. Vesting. Subject to the terms and conditions of this Agreement and provided
that the Participant continues to provide Service (as defined in Section 3
below) to the Company (or any Affiliate), the Restricted Stock Units will vest
and become payable in Shares of Company Stock (as set forth in Section 4) on the
date(s) indicated in the below schedule (“Vesting Dates”):

 

--------------------------------------------------------------------------------

Participant/Participant ID #

 

 

 

Grant date

 

 

 

Award Number

 

 

 

Total Number Granted

 

 

 

 

 

 

 

Vesting schedule

 

 

Shares

 

 

Full vest date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------

In the event of a Fundamental Transaction, or Change in Control involving the
Company, the Restricted Stock Units are governed by Section 10 of the Plan. [if
an individual award is to have vesting acceleration on a Change in Control,
insert acceleration terms here.]

3. Effect of Termination of Service or Leave of Absence. For purposes of this
Agreement, “Service” shall mean the performance of services for the Company (or
any Affiliate) in the capacity of an Employee, Executive, Officer or Company
Director. If the Participant’s Service is Terminated by the Participant or by
the Company or an Affiliate for any reason, including Participant’s death or
disability (as defined in Section 22(e) of the Code) before all Restricted Stock
Units have vested, the unvested Restricted Stock Units shall be forfeited by the
Participant. Under an approved Leave of Absence, vesting of the Restricted Stock
Units will be suspended and vesting credit will no longer accrue, unless
otherwise determined by the Committee in accordance with the Plan or applicable
law. If the Participant returns to Service immediately after the end of an
approved leave of absence, vesting credit shall continue to accrue from that
date of continued Service.

4. Form and Timing of Payment. Subject to Section 6 of this Agreement, on the
Vesting Date, the Restricted Stock Units shall automatically be converted into
unrestricted Shares (such date being the end of the “Restricted Period”). Such
Shares will be issued to the Participant (as evidenced by the appropriate entry
in the books of the Company or a duly authorized transfer agent of the Company)
as soon as practicable after the end of the Restricted Period, but in any event,
within the period ending on the later to occur of the date that is 2  1/2 months
from the end of (i) the Participant’s tax year that includes the applicable
Vesting Date, or (ii) the Company’s tax year that includes the applicable
Vesting Date. Shares issued in respect of a Restricted Stock Unit shall be
deemed to be issued in consideration of past services actually rendered by the
Participant to the Company or an Affiliate or for its benefit for which the
Participant has not previously been compensated or for future services to be
rendered, as the case may be, which the Company deems to have a value at least
equal to the aggregate par value of the Shares subject to the Restricted Stock
Unit.

5. Dividends and Dividend Equivalent Payments. At the Company’s sole discretion,
the Participant may be entitled to receive cash payments equal to any cash
dividends declared by the Board on the Company’s Stock and other distributions
paid with respect to a number of Shares that corresponds to the number of
Restricted Stock Units each Participant holds. If any such dividends or
distributions are paid in Shares, the Fair Market Value of such Shares, measured
as of the dividend payment date, shall be converted into Restricted Stock Units,
and such Restricted Stock Units shall be subject to the same forfeiture
restrictions and restrictions on transferability that apply to the Restricted
Stock Units with respect to which they relate.

6. Tax Withholding Obligations. To meet the obligations of the Participant, the
Company and/or the Participant’s actual employer (the “Employer”) with respect
to any and all income tax, (including federal, state and local taxes), social
insurance contributions, payroll tax, payment on account or other tax-related
withholding (“Tax-Related Items”) under any domestic or foreign federal, state
or local statute, ordinance, rule, or regulation in connection with any aspect
of the Restricted Stock Units, including the grant of the Restricted Stock
Units, the vesting of the Restricted Stock Units, the conversion of the
Restricted Stock Units into Shares or the receipt of an equivalent cash payment,
the subsequent sale of any Shares acquired at vesting

 

2



--------------------------------------------------------------------------------

and the receipt of any dividends, the Committee shall require that the Company
and/or the Employer withhold a number of whole Shares otherwise deliverable
having a Fair Market Value sufficient to satisfy the statutory minimum (or such
higher amount as is allowable without adverse accounting consequences) of the
Participant’s estimated total obligation for Tax-Related Items associated with
any aspect of the Restricted Stock Units. The Company and/or the Employer may
also in lieu of or in addition to the foregoing, at its sole discretion,
(i) require the Participant to deposit with the Company or the Employer an
amount of cash sufficient to meet his or her obligation for Tax-Related Items ,
(ii) withhold the required amounts from the Participant’s pay during the pay
periods next following the date on which any such applicable tax liability
otherwise arises, and/or (iii) sell or arrange for the sale of Shares to be
issued on the vesting of the Restricted Stock Units to satisfy the Participant’s
and the Company’s or the Employer’s obligation for Tax-Related Items. If the
Participant’s and/or the Company’s or the Employer’s obligation for Tax-Related
Items is satisfied as described in (iii) of this section, the Company and/or the
Employer will endeavor to sell only the number of Shares required to satisfy the
Participant’s and the Company’s or the Employer’s obligation for Tax-Related
Items; however, the Participant agrees that the Company and/or the Employer may
sell more Shares than necessary to cover the Tax-Related Items. The Company
shall not deliver any of the Shares until and unless the Participant has made
the deposit required herein or proper provision for required withholding has
been made. The Participant hereby consents to any action reasonably taken by the
Company or the Employer to meet his or her obligation for Tax-Related Items.

7. Restriction on Transferability. During the Restricted Period, neither the
Restricted Stock Units, nor the Shares or any beneficial interest therein, may
be sold, transferred, pledged, assigned, or otherwise alienated at any time. Any
attempt to do so contrary to the provisions hereof shall be null and void.
Notwithstanding the above, distribution can be made pursuant to will, the laws
of descent and distribution, intra-family transfer instruments or to an inter
vivos trust.

8. Requirements of Law. The issuance of Shares of Company Stock upon vesting of
the Restricted Stock Units is subject to Section 13 of the Plan, which generally
provides that any such issuance shall be subject to compliance by the Company
and the Participant with all applicable requirements of law relating thereto and
with all applicable regulations of any stock exchange (or the Nasdaq National
Market, if applicable) on which the Company Stock may be listed for trading at
the time of such issuance. The inability of the Company to obtain approval from
any regulatory body having authority deemed by the Company to be necessary to
the lawful issuance of any Company Stock hereby shall relieve the Company of any
liability with respect to the non-issuance of the Company Stock as to which such
approval shall not have been obtained. The Company, however, shall use its best
efforts to obtain all such approvals.

9. Rights as Shareholder. Subject to Section 5 above, the Participant shall not
have voting or any other rights as a shareholder of the Company with respect to
the Restricted Stock Units. Upon settlement of the Participant’s Restricted
Stock Units into Shares (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company), the
Participant will obtain full voting and other rights as a shareholder of the
Company.

 

3



--------------------------------------------------------------------------------

10. No Compensation Deferrals. Neither the Plan nor this Agreement is intended
to provide for an elective deferral of compensation that would be subject to
Section 409A (“Section 409A”) of the Internal Revenue Code of 1986, as amended
(the “Code”). If, notwithstanding the parties’ intent in this regard, at the
time of the Participant’s Termination of Service, he or she is determined to be
a “specified employee” as defined in Code Section 409A, and one or more of the
payments or benefits received or to be received by the Participant pursuant to
the Restricted Stock Units would constitute deferred compensation subject to
Code Section 409A, no such payment or benefit will be provided under the Stock
Units until the earliest of (A) the date which is six (6) months after the
Participant’s “separation from service” for any reason, other than death or
“disability” (as such terms are used in Section 409A(a)(2) of the Code), (B) the
date of the Participant’s death or “disability” (as such term is used in
Section 409A(a)(2)(C) of the Code), or (C) the effective date of a “change in
the ownership or effective control” or a “change in ownership of a substantial
portion of the assets” of the Company (as such terms are used in
Section 409A(a)(2)(A)(v) of the Code). The provisions of this Section 10 shall
only apply to the extent required to avoid the Participant’s incurrence of any
penalty tax or interest under Code Section 409A or any regulations or Treasury
guidance promulgated thereunder. In addition, if any provision of the Restricted
Stock Units would cause the Participant to incur any penalty tax or interest
under Code Section 409A or any regulations or Treasury guidance promulgated
thereunder, the Company reserves the right, to the extent the Company deems
necessary or advisable in its sole discretion, to unilaterally amend or modify
the Plan and/or this Agreement to conform it to the maximum extent practicable
to the original intent of the applicable provision without violating the
provisions of Code Section 409A, including without limitation to limit payment
or distribution of any amount of benefit hereunder in connection with a Change
in Control to a transaction meeting the definitions referred to in clause
(C) above, or in connection with any disability to a disability as referred to
in (B) above; provided however that the Company makes no representation that
this Restricted Stock Unit is not subject to Section 409A nor makes any
undertaking to preclude Section 409A from applying to this Restricted Stock
Unit. In addition, to the extent the Company determines it appropriate to
accelerate any vesting conditions applicable to this award, then to the extent
necessary to avoid the Participant’s incurring any penalty tax or interest as a
result of such vesting acceleration under Code Section 409A or any regulations
or Treasury guidance promulgated thereunder, and notwithstanding Section 4
above, the Company may as a condition to extending such acceleration benefits
provide for the Shares to be issued upon settlement of the Restricted Stock
Units to be issued on the earliest date (the “Permitted Distribution Date”) that
would obviate application of such penalty or interest rather than issuing them
upon the date on which such vesting is effective as would otherwise be required
under Section 2 (or as soon as practicable after such Permitted Distribution
Date and in no event later than that last day of the grace period following such
date permitted under Code Section 409A).

11. Administration. The Committee shall have the power to interpret the Plan and
this Agreement and to adopt such rules for the administration, interpretation,
and application of the Plan as are consistent therewith and to interpret or
revoke any such rules. All actions taken and all interpretations and
determinations made by the Committee shall be final and binding upon the
Participant, the Company, and all other interested persons. No member of the
Committee shall be personally liable for any action, determination, or
interpretation made in good faith with respect to the Plan or this Agreement.

 

4



--------------------------------------------------------------------------------

12. Effect on Other Employee Benefit Plans. The value of the Restricted Stock
Units granted pursuant to this Agreement shall not be included as compensation,
earnings, salaries, or other similar terms used when calculating the
Participant’s benefits under any employee benefit plan sponsored by the Company
or any Affiliate, except as such plan otherwise expressly provides. The Company
expressly reserves its rights to amend, modify, or terminate any of the
Company’s or any Affiliate’s employee benefit plans.

13. No Employment Rights. The award of the Restricted Stock Units pursuant to
this Agreement shall not give the Participant any right to continue providing
Service to the Company or an Affiliate. Also, the award is completely within the
discretion of the Company, is voluntary and occasional and does not create any
contractual or other right to receive future awards of Restricted Stock Units,
or benefits in lieu of Restricted Stock Units even if Restricted Stock Units
have been awarded repeatedly in the past. Restricted Stock Units are an
extraordinary item that does not constitute compensation of any kind for
services of any kind rendered to the Company or to an Affiliate, and the grant
of Restricted Stock Units is outside the scope of the Participant’s employment
contract, if any. Further, the award of the Restricted Stock Units is not part
of normal or expected compensation or salary for any purpose, including, but not
limited to, calculation of any overtime, severance, resignation, termination,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments.

14. Amendment of Agreement. This Agreement may be amended only by a writing
executed by the Company and the Participant, which specifically states that it
is amending this Agreement. Notwithstanding the foregoing, this Agreement may be
amended unilaterally by the Committee by a writing which specifically states
that it is amending this Agreement, so long as a copy of such amendment is
delivered to the Participant, and provided that no such amendment adversely
affects the rights of the Participant. Limiting the foregoing, the Committee
reserves the right to change, by written notice to the Participant, the
provisions of the Restricted Stock Units or this Agreement in any way it may
deem necessary or advisable to carry out the purpose of the grant as a result of
any change in applicable laws or regulations or any future law, regulation,
ruling, or judicial decision, (including, but in no way limited to, Code
Section 409A as described in Section 10 of this Agreement), provided that such
amendment shall not impair the rights of the Participant with respect to
outstanding Restricted Stock Units without the Participant’s written consent.

15. Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of its Stock Administrator.
Any notice to be given to the Participant shall be addressed to the Participant
at the address listed in the Company’s records. By a notice given pursuant to
this Section, either party may designate a different address for notices. Any
notice shall have been deemed given when actually delivered.

16. Severability. The provisions of this Agreement are severable and if all or
any part of this Agreement or the Plan is declared by any court or governmental
authority to be unlawful or invalid, such unlawfulness or invalidity shall not
invalidate any portion of this Agreement or the Plan not declared to be unlawful
or invalid. Any Section of this Agreement (or part of such a Section) so
declared to be unlawful or invalid shall, if possible, be construed in a manner
which will give effect to the terms of such Section or part of a Section to the
fullest extent possible while remaining lawful and valid.

 

5



--------------------------------------------------------------------------------

17. Construction. The Restricted Stock Units are being issued pursuant to
Section 8 of the Plan and are subject to the terms of the Plan. A copy of the
Plan is available upon request during normal business hours at the principal
executive offices of the Company. To the extent that any provision of this
Agreement violates or is inconsistent with an express provision of the Plan, the
Plan provision shall govern and any inconsistent provision in this Agreement
shall be of no force or effect.

18. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Restricted Stock Units granted under the
Plan and participation in the Plan or future Restricted Stock Units that may be
granted under the Plan by electronic means or to request the Participant’s
consent to participate in the Plan by electronic means. The Participant hereby
consents to receive such documents by electronic delivery and, if requested, to
agree to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.

19. Entire Agreement. The Plan is incorporated herein by reference. The Plan and
this Agreement constitute the entire agreement of the Company and the
Participant with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and the
Participant with respect to the subject matter hereof.

20. Miscellaneous.

a. The Company has established the Plan voluntarily, it is discretionary in
nature and the Board may terminate, amend, or modify the Plan at any time;
provided, however, that no such termination, amendment, or modification of the
Plan may in any way adversely affect the Participant’s rights under this
Agreement, without the Participant’s written approval unless such termination,
amendment, or modification of the Plan is necessary in order to comply with any
change in applicable laws or regulations or any future law, regulation, ruling,
or judicial decision.

b. All obligations of the Company under the Plan and this Agreement, with
respect to the Restricted Stock Units, shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation, or otherwise, of all or substantially
all of the business and/or assets of the Company.

c. By signing this Agreement, the Participant acknowledges that his or her
personal employment or Service information regarding participation in the Plan
and information necessary to determine and pay, if applicable, benefits under
the Plan must be shared with other entities, including companies related to the
Company and persons responsible for certain acts in the administration of the
Plan. By signing this Agreement, the Participant consents to such transmission
of personal data as the Company believes is appropriate to administer the Plan.

 

6



--------------------------------------------------------------------------------

d. To the extent not preempted by federal law, this Agreement shall be governed
by, and construed in accordance with, the laws of the State of California,
without regard to its principles of conflict of laws.

21. Agreement to Participate. By executing this Agreement, the Participant
agrees to abide by all of the governing terms and provisions of the Plan and
this Agreement. Additionally, the Participant acknowledges having read and
understood the terms and conditions of this Agreement, and specifically agrees
to be bound by the terms thereof. The Participant must acknowledge his or her
agreement to participate in the Plan and to abide by all of the governing terms
and provisions of the Plan and this Agreement, by signing this Agreement
electronically or, if otherwise instructed by the Company, by printing and
signing a paper copy of this Agreement and returning it to the appropriate
Company representative, within 30 days of the date of this Agreement.

* * * * *

 

--------------------------------------------------------------------------------

AUTHORIZED EMPLOYER SIGNATURE

 

PRINTED NAME

 

TITLE

 

DATE

 

 

 

--------------------------------------------------------------------------------

PARTICIPANT SIGNATURE

 

PRINTED NAME

 

DATE

 

 

7